Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
PERMIAN BASIN COMMUNITY                    ) 
CENTERS,                                                          )                     No. 08-05-00274-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                      112th District Court
)
DARREN A. HODGES,                                     )                   of Pecos County, Texas
)
                                    Appellee.                          )                           (TC# 10,294)

MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1.  Appellant represents in the motion that the underlying controversy has been
settled.  Pursuant to Rule 42.1(a)(1), we grant the motion and dismiss the appeal.  The motion does
not specify that the parties have reached an agreement regarding costs.  Accordingly, costs are taxed
against Appellant.  See Tex.R.App.P. 42.1(d).

February 23, 2006                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.